Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2010/0096317 A1) in view of Yun (KR100638322B1) and Chung et al (US 2007/0271891 A1). Yun is interpreted from an English machine translation which has been placed in the application file.
With regards to claim 1, Morita discloses a flat membrane for filtration comprising a metal meshes (i.e., first support having a plurality of pores) and filtration membranes disposed on both surfaces of the metal mesh, the filtration membranes being formed of nonwoven fibers (i.e., three-dimensional network) coated in polyvinyl alcohol (i.e., a hydrophilic coating layer formed on an outer surface of the fibers, and formed of a hydrophilic coating composition including hydroxyl groups), the flat membrane for filtration further comprising nonwoven fabrics (i.e., includes a second support having a plurality of pores) between the filtration membranes and metal mesh (Fig. 9; para. [0068] and [0201]-[0207]).
Morita appears silent as to the inclusion of a crosslinking agent which includes one or more sulfonic groups.

Morita and Yun do not appear to disclose the selection of nanofibers for the fibers of the filtration membrane.
Chung is directed to improved polymer nanofiber structures for filter materials (Chung: para. [0002] and [0003]). From Chung, it is clear that nanofibers are exceptionally well-known in the art of filter materials (Chung: para. [0002] and [0003]). In particular, nanofibers are known in the art to have excellent filtering properties with high particle capture (Chung: para. [0002] and [0003]). Morita, Yun, and Chung are analogous art in that they are related to the same field of endeavor of filter materials (Chung: para. [0002] and [0003]). A person of ordinary skill in the art would have found it obvious to have selected nanofibers for the fibers of Morita and Yun, as they are known in the art, and since they exhibit excellent filtering properties with high particle capture (Chung: para. [0002] and [0003]).
Furthermore, Yun teaches both sulfosuccinic acid and polystyrenesulfonic acid-co-maleic acid (i.e., poly(styrene sulfonic acid-maleic acid)) as preferred crosslinking agents (see above discussion). Yun 
In addition, as the amount of crosslinking agent is taught by Yun to affect the degree of polymerization and subsequent hydrophilicity and water diffusion properties, a person of ordinary skill in the art would have found it obvious to have optimized the amount of crosslinking agent in the composition of Yun, particularly under the motivation of improving hydrophilicity and water diffusion (see above discussion).
With regards to claim 4, the hydrophilic coating is formed by crosslinking the polyvinyl alcohol (hydrophilic polymer) with the sulfonic-group crosslinking agent (see above discussion).
With regards to claim 8, Morita teaches that the thicknesses of the layers should be selected such that clogging is prevented and excellent filtration performance is obtained (Morita: para. [0061]). Furthermore, thickness of the fiber layer influences the handling properties, and too low of a thickness leads to a film which is difficult to handle and cannot be properly expanded (Morita: para. [0060]). Yun additionally teaches adjusting the thickness of coatings on fibers for filter membranes in order to provide an improved physical bond and reduced migration of coating material (Yun: para. [0043]). In view of the foregoing, a person of ordinary skill in the art would have found it obvious to have optimized the thickness of the hydrophilic coating relative to fiber thickness, in order to provide reduced clogging 
With regards to claim 9, Morita discloses a porosity of 40% or more and a pore diameter of 0.01 to 5.0 microns, which overlap the claimed ranges of 40% to 90% and 0.1 to 3 microns, respectively (Morita: para. [0033]-[0038] and [0060]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 10, Chung teaches a nanofiber diameter of less than 200 nm, which overlaps the claimed range of 50 to 450 nm (Chung: para. [0007]). A person of ordinary skill would have found it obvious to have selected from the range of Chung as it is associated with improved filtration performance (Chung: para. [0007]). As the range of Chung overlaps the claimed range, a prima facie case of obviousness has been established. See MPEP 2144.05.
With regards to claim 11, the first and second supports are each non-woven fabrics (see above discussion).
With regards to claim 12, Morita discloses an additional embodiment in which the fiber material is bonded to a substrate material (Morita: para. [0060]). It is noted that the substrate material includes a metal mesh (i.e., fibers) (see above discussion). It is noted that the fluoropolymer material of Morita must be lower in melting point relative to the substrate material, as the substrate material is made of metal. As is best understood, since the fluoropolymer and metal of Morita are bonded to each other, they are fusion bonded.
With regards to claim 13, Morita teaches that the thicknesses of the layers should be selected such that clogging is prevented and excellent filtration performance is obtained (Morita: para. [0061]). Furthermore, thickness of the fiber layer influences the handling properties, and too low of a thickness leads to a film which is difficult to handle and cannot be properly expanded (Morita: para. [0060]). Therefore, a person of ordinary skill would have found the relative thicknesses of the layers of the prior 
With regards to claim 14, Morita discloses an additional embodiment in which the fiber material is bonded to a substrate material (i.e., second support material) (Morita: para. [0060]). It is noted that the substrate material includes a metal mesh (i.e., fibers) (see above discussion). Considering the fiber material directly bonds to the substrate, it must be exposed to bond with the nanofibers of the substrate.
With regards to claim 15, Chung teaches an individual support basis weight of less than about 200 g/m2  and a thickness of greater than 12 microns (Chung: para. [0054]-[0056]). A person of ordinary skill would have found it obvious to have selected from the ranges of Chung in order to provide improved filtration permeability (Chung: para. [0054]-[0056]). The ranges of Chung overlap the claimed ranges (i.e., basis weight of 35 to 80 g/m2 and a thickness of 150 to 250 microns). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Yun and Chung as applied to claim 1 above, and in further view of Yamauchi et al (US 4,073,733 A).
With regards to claim 2, Morita, Yun, and Chung teach a filter membrane as applied to claim 1 above. Although Morita acknowledges the selection of polyvinyl alcohol for the hydrophilic polymer, Morita does not give a degree of polymerization or degree of saponification for the polyvinyl alcohol (see above discussion).
Yamauchi discloses a polyvinyl alcohol for filter membrane having a degree of saponification in the range of 85% to 100% and a degree of polymerization of 500 to 3500 (Yamauchi: claim 14; col. 4, . 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Yun and Chung as applied to claim 1 above, and in further view of Koehler (US 5,545,323 A).
With regards to claims 6-7, Morita, Yun, and Chung teach a filter membrane as applied to claim 1 above. However, Morita, Yun, and Chung appear silent with respect to the incorporation of a wettability enhancer.
Koehler discloses a filter assembly incorporating isopropyl alcohol (i.e., a wettability enhancer per present claim 7) (Koehler: col. 1, lines 10-12; col. 7, lines 6-8). Koehler mixes isopropyl alcohol with a binder to form a wetting mixture which enables improved adhesion of an end cap used to package the filter medium (Koehler: col. 2, lines 10-40). Koehler further discloses a wetting liquid (isopropyl alcohol) .

Response to Arguments
Applicant's arguments filed January 14th, 2021, have been fully considered but they are not persuasive.
Applicant argues that Morita mentions the use of PVA cross-linked with dialdehyde or by UV treatment. Applicant then argues that Morita fails to teach or suggest nanofiber webs comprising nanofibers forming a 3D network structure and a hydrophilic coating layer formed of a hydrophilic coating composition including PVA. This argument is not found persuasive as Morita’s use of PVA cross-linked with dialdehyde or UV treatment is neither relevant nor preclude’s Morita’s disclosure of nanofiber webs comprising nanofibers forming a 3D network structure and a hydrophilic coating layer formed of a hydrophilic coating composition including PVA. Crosslinking is not required to form a 3D network structure, as Morita discloses a membrane formed from a nanofiber web (i.e., a 3D network 
Applicant argues that Yun fails to teach or suggest the specific weight ratio of claim 1. This argument is not found persuasive as the previous grounds of rejection articulated that the claimed weight ratio would have been obvious to optimize. Arguments of obviousness based on optimization are do not require the obviated range to be explicitly stated in the prior art.
Applicant argues that the specific weight ratio is critical. This argument is not found persuasive as Applicant does not establish a connection between the argued data and criticality. Applicant briefly summarizes examples from the present specification, but this summation does not establish criticality. Furthermore, Applicant does not provide data supporting criticality for the entire claimed range. At no point are the claimed endpoints themselves actually tested according to the provided data. Applicant also has comparative examples within the claimed range and inventive examples outside the claimed range, which suggests non-criticality.
Applicant argues that the prior art discloses a genus and not the claimed species or subgenus. This argument is not found persuasive as Applicant does not articulate the supposed genus the prior art discloses and the supposed species the prior art fails to disclose.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783